Citation Nr: 1015660	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-06 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 
percent for service-connected posttraumatic stress disorder 
(PTSD) for the portions of the appeal period from February 1, 
2003, to February 9, 2003, and from April 1, 2003, to May 28, 
2009.

2.  Entitlement to an initial evaluation higher than 70 
percent for service-connected PTSD for the portion of the 
appeal period from May 29, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  From February 1, 2003, to February 9, 2003, the Veteran's 
PTSD was not manifested by a depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss (such as forgetting 
names, directions, recent events).  

2.  Since April 1, 2003, the Veteran's PTSD has been 
manifested by a desire to die, distress, confusion, an 
inability to remain focused, disorientation, staring off into 
the distance, an inability to recognize someone he was 
associated with, distractions, irritability, a disheveled 
appearance, disorganization, a neglect of personal appearance 
and hygiene, an unusual pace and variable volume to speech, 
anxiety, agitation, isolation, daily intrusive thoughts, and 
a significant amount of social and vocational disruptions for 
the portion of the appeal period.  

3.  However, since April 1, 2003, the Veteran's PTSD has not 
been manifested by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent for 
the Veteran's service-connected PTSD have not been met for 
the portion of the appeal period from February 1, 2003, to 
February 9, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.126, 4.130, Diagnostic Code (DC) 9411 (2009).  

2.  The criteria for an evaluation of 70 percent, but no 
higher, for the Veteran's service-connected PTSD have been 
met for the portion of the appeal period since April 1, 2003.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, DC 
9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Proper notification must also 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held, however, that VCAA notice is not 
required under circumstances where a claim for service 
connection is granted, a rating and an effective date are 
assigned, and the claimant files an appeal as to the 
evaluation assigned to that grant.  See Dingess v. Nicholson, 
19 Vet. App. at 491 (in which the Court held that, "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled").  
Rather, under those circumstances, the provisions of 
38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for 
application.  Id.  

Here, the Veteran's claim for an increased rating for his 
service-connected PTSD essentially fall within this fact 
pattern.  Prior to the RO's February 2005 grant of service 
connection for PTSD, the Veteran was notified (by November 
2002 and March 2004 letters) of the evidence needed to 
establish that underlying issue.  After receiving notice of 
the award of service connection for this disability here at 
issue, the Veteran perfected a timely appeal with respect to 
the rating initially assigned to the grant.  Clearly, no 
further section 5103(a) notice is required for this increased 
rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the Veteran has been 
provided with various communications [including the notice of 
the February 2005 rating decision, the February 2007 
statement of the case (SOC), and the July 2009 supplemental 
statement of the case (SSOC)] that contain notice of VA's 
rating criteria, his appellate rights, a summary of relevant 
evidence, citations to applicable law, and a discussion of 
the reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
of notification of this increased rating claim is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

Here, the agency of original jurisdiction accorded the 
Veteran pertinent compensation and pension examinations in 
December 2002, April 2005, and May 2009; obtained the 
Veteran's VA treatment records and Social Security 
Administration records; and associated his service treatment 
records (STRs) with the claims file.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations obtained in this 
case are, collectively, more than adequate, as they were 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  The examinations 
include the Veteran's subjective complaints about his 
disability and the objective findings needed to rate the 
disability.  

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and that no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to the claim.  Accordingly, 
the Board will proceed with appellate review.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings  contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition. 

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  An 
appeal from the initial assignment of a disability rating, 
such as in this case, requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Analysis

By the February 2005 rating action, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation for 
this disability, effective from October 10, 2002.  Then, in a 
February 2007 statement of the case, a decision review 
officer granted a temporary evaluation of 100 percent based 
on hospitalization over 21 days for the portions of the 
appeal period from October 10, 2002 to January 31, 2003, and 
from February 10, 2003, to March 31, 2003.  The Veteran's 10 
percent disability rating was continued from February 1, 
2003, to February 9, 2003, and since April 1, 2003.  Finally, 
a July 2009 rating decision increased the Veteran's 
disability rating to 70 percent effective from May 29, 2009.  
Accordingly, the matter currently before the Board involves 
entitlement to a rating for the service-connected PTSD 
greater than 10 percent from February 1, 2003 to February 9, 
2003 and from April 1, 2003 to May 28, 2009 and in excess of 
70 percent since May 29, 2009.  

According to the applicable diagnostic code, a 10 percent 
disability rating reflects evidence of occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by continuous medication.  38 C.F.R. 
§ 4.130, DC 9411.  

The next higher 30 percent disability rating reflects 
evidence of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  Id.  

In order for the Veteran to receive the next higher rating of 
50 percent, the evidence must show that his PTSD more closely 
approximates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is indicative of symptoms 
approximating occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting ability to function independently, appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when 
PTSD symptoms approximate total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.  

The regulations at 38 C.F.R. § 4.130 establish a general 
rating formula for mental disorders and assign ratings 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  

The Board has reviewed the Veteran's complete claims file.  
Initially, the Board notes that, because 100 percent is the 
highest schedular rating available under DC 9411, the Board 
will only review the portions of the appeal period between 
February 1, 2003, and February 9, 2003, and since April 1, 
2003.  Overall, the Board finds that the Veteran's 
symptomatology more closely approximated the criteria for a 
10 percent disability rating for the portion of the appeal 
period from February 1, 2003, to February 9, 2003, and a 70 
percent disability rating for the portion of the appeal 
period since April 1, 2003.  

To be sure, the Veteran's claims file indicates that he was 
hospitalized for his PTSD from September 30, 2002, to January 
21, 2003, and February 10, 2003, to March 31, 2003.  A 
discharge summary dated January 23, 2003, indicates that the 
Veteran was treated for multiple complaints, including 
depression and PTSD.  The discharge summary describes the 
period in the Dual Diagnosis Program related to alcohol 
dependence rather than the first half of his hospitalization 
in the psychiatric ward.  Therefore, the record is minimally 
probative at this point regarding his mental status.  
Nevertheless, the Veteran was alert and relatively 
cooperative, but he expressed anger and frustration at times.  
He had no abnormal motor behavior, his affect was labile, and 
his mood ranged from irritable to euthymic.  Furthermore, the 
Veteran's speech and thought processes were normal, he was 
not suicidal, and had no delusions, hallucinations, or 
cognitive impairment.  Finally, the Veteran demonstrated fair 
insight and judgment, and the discharging psychiatrist 
described his mental status as "slightly improved."  

On February 5, 2003, the Veteran participated fully in the 
kinesiotherapy gym/wellness program.  He then checked himself 
into the mental health unit on February 9, 2003, as a lodger 
for admission the following day into the stress disorder 
treatment unit program.  

Upon admission on February 10, 2003, the Veteran reported an 
onset of nightmares since returning from Vietnam in 1970, 
flashbacks, sleep problems, alcohol use, decreased 
concentration, problems with relationships, and 
hypervigilance.  On examination, he was alert, oriented, and 
cooperative with normal motor behavior, appropriate affect, 
normal speech, and a coherent and logical thought process.  
The Veteran denied any delusional thought content, suicidal 
or homicidal ideations, and hallucinations.  The attending 
psychiatrist further found that his cognition was intact and 
his insight and judgment were fair.  

The Veteran remained in the stress disorder treatment unit 
until March 31, 2003.  At that time, he was alert, oriented, 
and cooperative with good personal care and normal motor 
behavior.  His affect was appropriate, he had no delusions or 
hallucinations, and he denied any suicidal or homicidal 
ideations or plans.  The attending psychiatrist described the 
Veteran as stable with a euthymic mood, no evidence of 
psychosis, and at no risk to become suicidal or homicidal.  

The Veteran continued treatment at the North Chicago VA 
Medical Center after his discharge.  In an April 2003 mental 
health counseling note, a psychologist noted that the Veteran 
suffered from a full range of PTSD symptoms, including 
reexperiencing manifested by nightmares, intrusive thoughts, 
flashbacks, and extreme distress upon encountering reminders 
of combat trauma; arousal as demonstrated by poor sleep, 
startle response, anger dysregulation, panic attacks, and 
impaired stress tolerance; and avoidance with symptoms of 
chronic depression, anhedonia, emotional numbing, history of 
suicidal ideation, suicide attempt, and isolation.  She also 
predicted that the Veteran's PTSD symptoms were most likely 
to increase in both frequency and severity during periods of 
increased stress or when he encountered stimuli reminding him 
of traumatic events.  In a May 2003 addiction severity index, 
the Veteran reported having experienced psychological or 
emotional problems on 12 days during the previous month.  
These problems included serious anxiety or tension and 
trouble understanding, concentrating, or remembering.  

From May 20, 2003, to June 3, 2003, the Veteran was 
hospitalized for alcohol dependence.  The next day, he walked 
into his psychologist's office in a state of distress and 
confusion.  He was unable to remain focused, staring off into 
the distance at points.  The psychologist described his 
facial expression as "predominantly one of hopelessness."  
Because he did not seem reliably oriented, the psychologist 
walked the Veteran to the mental health clinic for 
assessment, and the Veteran did not recognize another veteran 
with whom he had been closely associated.  The Veteran was 
severely depressed and appeared to be in a dissociative 
state.  Also in June 2003, the Veteran applied for disability 
from the Social Security Administration.  In that 
application, the Veteran listed his symptoms as problems 
concentrating and remembering names and dates, trouble 
sleeping, nervousness, and agitation.  He listed anxiety as 
his predominant disturbance, with anxiety symptoms including 
hyperactivity, apprehension, vigilance, recurrent and 
intrusive recollections, and panic attacks.  Also in June 
2003, the superintendent of the Veterans Assistance 
Commission of McHenry County in Illinois submitted a letter 
describing an encounter he had with the Veteran during which 
the Veteran "appeared lost in thought as if I was no longer 
there" and very upset.

Further, the Veteran was also accorded two compensation and 
pension examinations.  At the first one, in April 2005, the 
Veteran was easily distracted and somewhat somnolent.  He was 
oriented in all spheres but mildly irritable, disheveled, and 
disorganized.  The examiner noted that the Veteran's clothing 
appeared to be in need of washing and that his grooming was 
"no more than marginal."  The Veteran maintained only 
intermittent eye contact, avoiding direct visual contact 
except to emphasize points he deemed significant.  Although 
the Veteran's speech was normal in rate, it was unusually 
paced and variable in volume.  In terms of communication, the 
Veteran was disorganized and lacked goal orientation.  The 
examiner stated that the Veteran displayed notable motor 
agitation by continuously moving about in his seat and was 
anxious and agitated with an irritable affect that was only 
marginally related.  He denied hallucinations and delusions 
but stated that he wished he would die, although he would not 
do anything to hasten his demise.  The Veteran had difficulty 
concentrating and focusing, but he demonstrated no memory 
deficits.  The examiner concluded that the Veteran displayed 
no symptoms of PTSD suggesting a worsening of his condition 
since October 2002 and that he presented a mixed diagnostic 
picture.  He further classified the Veteran's PTSD as mild.  

The Veteran underwent another compensation and pension 
examination in May 2009.  Relevant symptoms included 
reexperiencing recurrent and intrusive distressing 
recollections on a daily basis, such as images, thoughts or 
perceptions, and intense psychological distress.  He also 
reported persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness, a preference 
for non-human interaction, restricted range of affect to 
include anger and a lack of loving feelings, persistent 
symptoms of increased arousal, difficulty concentrating, 
irritability, and outbursts of anger since the last 
examination.  The examiner noted that the symptoms have 
worsened with evidence of a disruption in all spheres of 
functioning, such as the inability to look for or find a new 
career, lack of energy for or an interest in heterosexual 
relationships, and lability and irritability preventing him 
from approaching possibly uplifting activities.  

Upon examination, the Veteran was fully alert and oriented 
but shabbily attired with fair grooming.  His eye contact was 
variable with intensity evident whenever he discussed 
military experiences or struggles with his symptoms.  The 
examiner described the Veteran's speech as normal in rate and 
rhythm but with episodic heightened intensity as if 
beseeching the examiner to understand the turmoil he has been 
experiencing.  The Veteran denied hallucinations, delusions, 
suicidal or homicidal ideation, and cognitive or memory 
deficits.  Nevertheless, the Veteran's insight was limited as 
to how he might disrupt his frequent negativistic thinking 
either toward himself or others.  

After reviewing the claims file and interviewing the Veteran 
for 90 minutes, the examiner made several conclusions.  He 
found that the Veteran was suffering from a significant 
amount of social and vocational disruption in functioning due 
to his PTSD, that the checklist symptoms used by the Social 
Security Administration report are more reflective of PTSD 
than any generalized anxiety disorder, and that the Veteran's 
symptoms at the time were also more likely to be from PTSD 
than any other psychiatric disability for which he was 
previously diagnosed.  

The Board observes that the Veteran's treatment providers 
have assigned him multiple Global Assessment of Functioning 
(GAF) scores throughout the appeal period.  Relevant to this 
appeal, the Veteran's GAF scores were 60 on January 21, 2003; 
27 on March 31, 2003; 40 in April 2005; and 30 in May 2009.  

In this regard, the Board notes that a GAF score of 21 to 30 
indicates that behavior is considerably influenced by 
delusions or hallucinations or that there is a serious 
impairment in communication or judgement (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or the inability to function in almost all 
areas (e.g., stays in bed all day; no job, home, or friends).  
A GAF score from 31 to 40 represents some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or a major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  A GAF 
score ranging from 41-50 is assigned where there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job); and a GAF score of 51-60 is 
appropriate where there are moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers).  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994) (DSM IV).  

Considering the above-referenced evidence, the Board finds 
that there is no evidence that indicates an evaluation higher 
than 10 percent is warranted for the portion of the appeal 
period from February 1, 2003, to February 9, 2003.  The Board 
acknowledges that, on February 9, 2003, the Veteran checked 
himself into a mental health unit as a lodger for admission 
the following day into the stress disorder treatment unit 
program.  Significantly, at no time during this portion of 
the appeal period does the record reflect symptoms of a 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events), which are required for the next higher evaluation of 
30 percent.  38 C.F.R. § 4.130, DC 9411.  

Furthermore, the Board finds that the overall disability 
picture associated with the Veteran's PTSD as shown by the 
probative evidence of record most closely approximates the 
criteria associated with a 70 percent disability rating, but 
no higher, for the portion of the appeal period since April 
1, 2003.  The Board notes that the Veteran suffered distress, 
confusion, the inability to remain focused, and 
disorientation, as well as staring off into the distance and 
the inability to recognize someone he was associated with in 
June 2003.  In April 2005, he was easily distracted, 
irritable, disheveled, disorganized, he neglected his 
personal appearance and hygiene, made little eye contact, had 
an unusual pace and variable volume to his speech, and was 
anxious and agitated.  He has a desire to die.  Such symptoms 
support a 70 percent rating for that portion of the appeal 
period since April 1, 2003.  See 38 C.F.R. § 4.130, DC 9411.  

However, a rating greater than 70 percent for the Veteran's 
PTSD is not warranted since April 1, 2003.  Initially, the 
Board notes that, during this portion of the appeal period, 
GAF scores of 40 were assigned in April 2005 and 30 in May 
2009.  A GAF score of 30 indicates that behavior is 
considerably influenced by delusions or hallucinations or 
that there is a serious impairment in communication or 
judgement (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or the inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  Also, a GAF score of 40 represents 
some impairment in reality testing or communication (e.g. 
speech is at times illogical, obscure, or irrelevant) or a 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work).  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994) (DSM IV).  

Significantly, however, the actual symptoms shown since 
April 1, 2003 do not support a total schedular rating for 
this portion of the appeal period.  There has been only one 
instance in the record where the Veteran experienced memory 
loss regarding an associate, but there has been no evidence 
that he had ever forgotten the names of close relatives, his 
occupation, or his own name.  Further, there is no evidence 
of persistent delusions or hallucinations, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living, 
disorientation to time or place, grossly inappropriate 
behavior, or gross impairment in thought processes or 
communication.  See 38 C.F.R. § 4.130, DC 9411.  

Thus, the Board further finds that the evidence demonstrates 
that the Veteran is entitled to a 70 percent disability 
rating, but no higher, for the portion of the appeal period 
from April 1, 2003 and that he is not entitled to an 
evaluation greater than 10 percent for the portion of the 
appeal period from February 1, 2003, to February 9, 2003.  To 
that extent, the Veteran's appeal is granted. 

The Board further notes that there is no evidence of record 
that the Veteran's claimed disability warrants a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2009).  Any limits on the Veteran's employability due to his 
disability have been contemplated in the currently assigned 
disability rating.  The evidence does not reflect that the 
Veteran's disability has necessitated any frequent periods of 
hospitalization or caused marked interference with 
unemployment beyond that already factored into his schedular 
rating.  As discussed herein, the Veteran's PTSD has been 
assigned 10 percent and 70 percent ratings for portions of 
the appeal period.  Also, the Veteran was in receipt of a 100 
percent disability rating during several hospitalizations.  
Thus, the record does not show an exceptional or unusual 
disability picture not contemplated by the regular schedular 
standards that would warrant the assignment of an 
extraschedular rating.  Since the application of the regular 
schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration 
of the assignment of an extraschedular evaluation is not 
warranted.  

Further, the ratings assigned to the Veteran's 
service-connected PTSD are based on application of the 
schedule of ratings which takes into account the average 
impairment of earning capacity as determined by the clinical 
evidence of record.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1.  Also, the record does not reflect competent 
evidence of the Veteran's unemployability due solely to his 
PTSD (his only service-connected disability).  For these 
reasons, any further discussion of a TDIU claim is not 
necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

An initial rating in excess of 10 percent for service-
connected PTSD for the portion of the appeal period from 
February 1, 2003, to February 9, 2003 is denied. 

An initial rating of 70 percent, but no higher, for service-
connected PTSD for the portion of the appeal period since 
April 1, 2003 is granted, subject to the regulations 
governing the award of monetary benefits.  


____________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


